Exhibit 10.2

SECOND AMENDMENT TO EXCLUSIVE CHANNEL PARTNER AGREEMENT

This SECOND AMENDMENT TO THE EXCLUSIVE CHANNEL PARTNER AGREEMENT (the
“Amendment”) is effective as of March 27, 2015 (the “Amendment Effective Date”)
by and between INTREXON CORPORATION, a Virginia corporation with offices at
20374 Seneca Meadows Parkway, Germantown, MD 20876 (“Intrexon”) and ZIOPHARM
ONCOLOGY, INC., a Delaware corporation having its principal place of business at
1180 Avenue of the Americas, 19th Floor, New York, NY 10036 (“ZIOPHARM”).
Intrexon and ZIOPHARM may be referred to herein individually as a “Party” and
collectively as the “Parties”.

RECITALS

A. Intrexon and ZIOPHARM are parties to that certain Exclusive Channel Partner
Agreement, effective January 6, 2011, amended September 13, 2011 (the
“Agreement”), pursuant to which Intrexon appointed ZIOPHARM as its exclusive
channel collaborator for developing and commercializing certain products for the
treatment or prophylaxis of cancer in humans. The Parties, in conjunction with
the Agreement, entered into a Stock Purchase Agreement which included an Equity
Purchase Commitment.

B. The Parties have negotiated a License and Collaboration Agreement (the “Merck
Agreement”) to be executed on the Amendment Effective Date, by and between
Intrexon, ZIOPHARM and Merck KGaA, a corporation organized and existing under
the laws of Germany, having offices at Frankfurter Straße 250, 64293 Darmstadt,
Germany (“Merck”) pursuant to which Intrexon, ZIOPHARM and Merck desire to
establish a collaboration for the research and development and, if successful,
commercialization of pharmaceutical products for the prophylaxis, diagnosis,
therapeutic and palliative treatment of cancer in humans, utilizing Chimeric
Antigen Receptor T-Cell Product.

C. The Parties now desire to expand and modify the scope of their collaboration
under the Agreement to include certain Chimeric Antigen Receptor T-Cell Products
and approaches not previously included in the collaboration, which products
would be developed and commercialized pursuant to the Merck Agreement.

D. Intrexon and ZIOPHARM now desire to amend the Agreement to include such
expanded and modified scope and to allocate the Parties’ rights and obligations
with respect to reaching consistency with the Merck Agreement, including the
sharing of payments received from Merck and costs incurred under the Merck
Agreement as well as enabling the licensing of rights to Intrexon IP (as defined
in the Merck Agreement) to Merck as foreseen in the Merck Agreement.

NOW, THEREFORE, the Parties agree as follows:

Intrexon and ZIOPHARM hereby agree to amend the terms of the Agreement and the
Stock Purchase Agreement as provided below, effective as of the Amendment
Effective Date. Where the Agreement and the Stock Purchase Agreement are not
explicitly amended, the terms of such agreements will remain in force.
Capitalized terms used in this Amendment that are not otherwise defined herein
shall have the meanings such terms are given in the Agreement.



--------------------------------------------------------------------------------

1. DEFINITIONS

1.1 The definition of “Field” in Section 1.23 of the Agreement is hereby deleted
and replaced in its entirety with the following:

“Field” means the use of DNA administered to humans for expression of
anti-cancer effectors for the purpose of treatment or prophylaxis of cancer;
provided, however, that the Field does not include any therapies or other
medical interventions that are directed toward the treatment or prophylaxis of a
non-cancer disease or condition (e.g., infectious disease) unless the primary
reason for such treatment or prophylaxis is to prevent cancer. For the avoidance
of doubt, the Field excludes (a) the treatment or prophylaxis of cancer in
non-human animals and (b) the amelioration of symptoms or complications of
cancer, including side effects of other cancer treatments (as opposed to the
treatment of the cancer itself). Notwithstanding the foregoing, for so long as
the Merck Agreement remains in effect the Field shall include the research,
development and commercialization of Chimeric Antigen Receptor T-Cell Products
to the extent such research, development or commercialization is encompassed
within the scope of the Merck Agreement.

1.2 The definition of “ZIOPHARM Product” in Section 1.60 of the Agreement is
hereby deleted and replaced in its entirety with the following

“ZIOPHARM Product” means any product in the Field other than a Chimeric Antigen
Receptor T-Cell Product that is created, produced, developed, or identified
directly or indirectly by or on behalf of ZIOPHARM during the term of this
Agreement, whether through use or practice of Intrexon Channel Technology or the
Intrexon Materials or otherwise, excluding ZIOPHARM’s small molecules (e.g.,
Palifosfamide and Darinaparsin).

1.3 As used in this Amendment, the following capitalized terms shall have the
following meanings:

(a) “Allogeneic Cell Therapy Research Program shall have the meaning set forth
in the Merck Agreement.

(b) “Chimeric Antigen Receptor T-Cell Products” shall have the meaning set forth
in the Merck Agreement.

(c) “Merck Agreement Claims” means any “Claims” as defined in the Merck
Agreement.

(d) “Merck Products” means any “Product” as defined in the Merck Agreement.

(e) “Merck Research Program” means any “Research Program” as defined in the
Merck Agreement.

(f) “Out-of-Scope Product” means any “Out-of-Scope Product” as defined in the
Merck Agreement.

 

2



--------------------------------------------------------------------------------

(g) “Out-of-Scope Target” means any “Out-of-Scope Target” as defined in the
Merck Agreement.

(h) “Merck Retained Products” means any “Retained Products” as defined in the
Merck Agreement.

(i) “Merck Terminated Products” means any “Terminated Products as defined in the
Merck Agreement.

(j) “Research Plan” means any “Research Plan” as defined in the Merck Agreement.

 

2. SCOPE AND EFFECTIVENESS; LICENSES

2.1 Effectiveness. As of the Amendment Effective Date, the Parties have entered
into the Merck Agreement, whose effectiveness is conditioned upon the occurrence
of certain events. If the Merck Agreement does not become effective within one
hundred eighty (180) days after the Amendment Effective Date, then either Party
may terminate this Amendment by written notice to the other Party, whereupon
this Amendment shall be of no force and effect.

2.2 Waiver and Consent. Each Party hereby consents to the other Party’s entry
into the Merck Agreement and the other Party’s grant of rights, conduct of
activities and fulfillment of obligations thereunder. Each Party agrees that the
other Party’s entry into the Merck Agreement and granting of licenses to Merck
as foreseen in the Merck Agreement and performance thereunder will not
constitute a breach of the Agreement, including Section 3.4 thereof, and waives
any claims that such entry or performance breaches the Agreement, including
Section 3.4 thereof.

2.3 Conflict. To the extent that the Agreement, as amended by this Amendment,
conflicts with the terms of the Merck Agreement, the terms of the Merck
Agreement shall control.

2.4 Licenses. ZIOPHARM hereby grants Intrexon an exclusive, fully-paid,
worldwide license under all Patents, Information and other intellectual property
that ZIOPHARM or any of its Affiliates Controls as of the Amendment Effective
Date or thereafter during the Term, except for any Patents, Information and/or
other intellectual property that are directed to the small molecules (e.g.,
Palifosfamide and Darinaparsin) programs, that are reasonably necessary or
useful for (a) Intrexon to fulfill its obligations or otherwise conduct
activities under the Merck Agreement or (b) Merck to exercise the licenses set
forth in Section 2.1 of the Merck Agreement. Intrexon may grant a sublicense of
the foregoing license in clause (a) to its Affiliates or subcontractors and of
the foregoing license in clause for the purposes of fulfilling its obligations
under the Merck Agreement, or (b) to Merck under the Merck Agreement. Merck may
grant further sublicenses of the foregoing license in clause (b) in accordance
with Section 2.2 of the Merck Agreement.

2.5 Publicity. The terms of Section 10.5 of the Merck Agreement, as applied to
the Merck Agreement, will apply to this Amendment.

 

3



--------------------------------------------------------------------------------

3. ACTIVITIES UNDER MERCK AGREEMENT

3.1 Conduct. As between the Parties, Intrexon shall be responsible for
conducting all Merck Research Programs and any other development or
manufacturing activities under the Merck Agreement. From time to time, Intrexon
may request, or ZIOPHARM may propose, that ZIOPHARM perform certain activities
under a Merck Research Program, in connection with the manufacture of Merck
Products, or otherwise under the Merck Agreement subject to the provisions of
the Merck Agreement. Such activities may include activities performed for
ZIOPHARM by personnel of University of Texas MD Anderson Cancer Center.

3.2 Information Transfer. ZIOPHARM shall provide Intrexon, on a calendar
quarterly basis, and otherwise as reasonably requested by Intrexon, all
Information developed or generated by ZIOPHARM or under the control of ZIOPHARM
under the Agreement that is reasonably necessary or useful for (a) Intrexon to
fulfill its obligations or otherwise conduct activities under the Merck
Agreement or (b) Merck to exercise its rights or perform its obligations under
the Merck Agreement, which may include preclinical or clinical data related to a
ZIOPHARM Product. Intrexon shall have the right to provide to Merck the
Information described in subsection (b), which Information will be deemed
ZIOPHARM’s Confidential Information subject to the confidentiality and non-use
provisions of the Merck Agreement.

3.3 Adverse Event Reporting. If Merck and Intrexon enter into a
pharmacovigilance agreement pursuant to the Merck Agreement, then if Intrexon or
Merck believes it to be necessary or otherwise advisable for ZIOPHARM to enter
into such agreement or otherwise cooperate with respect to the activities
thereunder, ZIOPHARM shall enter into such agreement or otherwise provide
reasonable cooperation in connection therewith.

3.4 Updates. Intrexon shall keep ZIOPHARM reasonably apprised with respect to
developments under the Merck Agreement and shall share with ZIOPHARM information
concerning anticipated timing of milestone payments from Merck. Without limiting
the generality of the foregoing, Intrexon shall provide to ZIOPHARM any
information provided to members of the Joint Steering Committee and any
subcommittees thereof related to services, materials or intellectual property of
ZIOPHARM. For purposes of the Agreement, all information disclosed by Intrexon
to ZIOPHARM with respect to the Merck Agreement will be deemed Confidential
Information of Intrexon.

3.5 Intrexon’s Independent Development. If Intrexon obtains the right, pursuant
to Section 4.5 of the Merck Agreement, to research, develop and commercialize
products directed towards any Out-of-Scope Target, then if such Out-of-Scope
Target is within the Field, as it was defined in the Agreement prior to
amendment by this Amendment, Intrexon shall notify ZIOPHARM and shall state in
such notice whether or not Intrexon believes that such Out-of-Scope Product is a
Superior Therapy. If Intrexon’s notice identifies such Out-of-Scope Product as a
Superior Therapy, then Section 4.5(b) of the Agreement will apply to such
Out-of-Scope Product. If Intrexon’s notice does not identify such Out-of-Scope
Product as a Superior Therapy, then ZIOPHARM shall have the right, but not the
obligation, to elect to include such Out-of-

 

4



--------------------------------------------------------------------------------

Scope Product as a ZIOPHARM Product by written notice to Intrexon within sixty
(60) days after receipt of such notice from Intrexon subject to the conditions
and limitations of the Merck Agreement. If ZIOPHARM does not elect during such
sixty (60)-day period to include such Out-of-Scope Product as a ZIOPHARM
Product, then Intrexon shall have the right to research, develop and
commercialize such Out-of-Scope Product independent of ZIOPHARM, such activities
will not be a breach of Section 3.4 of the Agreement, and ZIOPHARM will not have
any rights with respect to such activities.

3.6 Indemnification of Merck Agreement Claims. Pursuant to Section 13.1 of the
Merck Agreement, Merck and certain of its representatives, agents and affiliates
may bring an indemnification claim against either or both of Intrexon and
ZIOPHARM.

(a) Intrexon agrees to indemnify, hold harmless, and defend ZIOPHARM Indemnitees
from and against any and all Losses resulting from any Merck Agreement Claims to
the extent arising from (a) the gross negligence or willful misconduct of
Intrexon or any of its Affiliates, or their respective employees or agents,
(b) the use, handling, storage or transport of Intrexon Materials by or on
behalf of Intrexon or its Affiliates, licensees (other than ZIOPHARM) or
sublicensees; or (c) breach by Intrexon of any representation, warranty or
covenant in the Merck Agreement. Notwithstanding the foregoing, Intrexon shall
not have any obligation to indemnify the ZIOPHARM Indemnitees to the extent that
a Merck Agreement Claim arises from (i) the gross negligence or willful
misconduct of ZIOPHARM or any of its Affiliates, licensees, or sublicensees, or
their respective employees or agents; or (ii) a breach by ZIOPHARM of a
representation, warranty, or covenant of the Merck Agreement or the Agreement.

(b) ZIOPHARM agrees to indemnify, hold harmless, and defend Intrexon Indemnitees
from and against any Losses resulting from Merck Agreement Claims, to the extent
arising from (a) the gross negligence or willful misconduct of ZIOPHARM or any
of its Affiliates or their respective employees or agents; (b) the use,
handling, storage, or transport of Intrexon Materials by or on behalf of
ZIOPHARM or its Affiliates, licensees, or sublicensees; (c) breach by ZIOPHARM
or any representation, warranty or covenant in the Merck Agreement; or

(d) the design, development, manufacture, regulatory approval, handling,
storage, transport, distribution, sale or other disposition of any ZIOPHARM
Product by or on behalf of ZIOPHARM or its Affiliates, licensees, or
sublicensees. Notwithstanding the foregoing, ZIOPHARM shall not have any
obligation to indemnify the Intrexon Indemnitees to the extent that a Merck
Agreement Claim arises from (i) the gross negligence or willful misconduct of
Intrexon or any of its Affiliates, or their respective employees or agents; or
(ii) a breach by Intrexon of a representation, warranty, or covenant of the Merk
Agreement or the Agreement.

(c) The foregoing rights to indemnification shall be governed by Article 9 of
the Agreement as though the Merck Agreement Claim was the Claim of a Third Party
under the Agreement.

 

4. COMPENSATION

4.1 Payments from Merck. Within thirty (30) days after Intrexon receives (a) the
cash portion of the up-front payment from Merck under Section 8.1(a) of the
Merck Agreement,

 

5



--------------------------------------------------------------------------------

(b) a payment under Section 8.2(c) in connection with Merck’s exercise of its
Intrexon Program Option, (c) any milestone payment from Merck under Section 8.3
of the Merck Agreement, (d) any recovery under Section 9.3(f), or (e) any
royalty payment under Section 8.4 of the Merck Agreement, Intrexon shall pay
ZIOPHARM fifty percent (50%) of each such payment received.

4.2 Program Initiation Payments. Within thirty (30) days after the end of each
month during which Intrexon incurs any expenses under a Merck Research Program
(other than the Allogeneic Cell Therapy Research Program), Intrexon shall
provide ZIOPHARM a statement setting forth, on a Merck Research Program-by-Merck
Research Program basis, Intrexon’s Fully Loaded Costs and out-of-pocket costs
incurred to conduct such Merck Research Program during such month, along with a
cumulative total of all such costs incurred under each such Merck Research
Program to date. Such cumulative total for any Merck Research Program shall be
calculated and adjusted on a quarterly basis for amounts received by Intrexon
from Merck on a Merck Research Program by Merck Research Program basis. If such
cumulative total for any Merck Research Program exceeds the quarterly
installment of the initiation payment due from Merck for such Merck Research
Program, then Intrexon shall include, along with such statement, an invoice for
costs incurred in such month in excess of such quarterly payment received from
Merck, and ZIOPHARM shall pay each such invoice within thirty (30) days after
receipt thereof.

4.3 Allogeneic Cell Substrate Research Program. Within thirty (30) days after
the end of each month during which Intrexon incurs any expenses under the
Allogeneic Cell Substrate Research Program under the Merck Agreement (as defined
therein), Intrexon shall invoice ZIOPHARM for Intrexon’s Fully Loaded Costs and
out-of-pocket costs incurred to conduct the Allogeneic Cell Substrate Research
Program during such month. ZIOPHARM shall pay each such invoice within thirty
(30) days after receipt thereof.

4.4 Method of Payment; Audits. Sections 5.3, 5.5 and 5.6 of the Agreement will
apply to the payments made and reports provided under this Amendment, with the
roles of the Parties in such sections reversed.

 

5. TERMINATION

5.1 Merck Agreement. Upon any termination of the Merck Agreement, this Amendment
will automatically terminate; provided that if Merck elects under
Section 11.4(a) of the Merck Agreement to continue development and
commercialization of any Merck Retained Product upon termination of the Merck
Agreement, then this Amendment shall remain in effect solely with respect to
Merck Retained Products.

5.2 Merck Terminated Products. If the Merck Agreement is terminated for any
reason, then with respect to any Merck Terminated Product that is within the
Field, as it was defined in the Agreement prior to amendment by this Amendment,
(a) if such product is a Superior Therapy, then such product shall be deemed a
ZIOPHARM Product, and (b) if such product is not a Superior Therapy, then
ZIOPHARM shall notify Intrexon within sixty (60) days after the effectiveness of
termination of the Merck Agreement whether ZIOPHARM or not elects to include
such product as a ZIOPHARM Product under the Agreement. If such product is not a
Superior Therapy and ZIOPHARM does not elect during such sixty (60)-day period
to include such product as a ZIOPHARM Product, then Intrexon shall have the
right to research, develop

 

6



--------------------------------------------------------------------------------

and commercialize such Merck Terminated Product independent of ZIOPHARM, such
activities will not be a breach of Section 3.4 of the Agreement, and ZIOPHARM
will not have any rights with respect to such activities.

5.3 Termination of Agreement. Notwithstanding anything in the Agreement to the
contrary, if the Agreement expires or is terminated under Article 10 of the
Agreement, this Amendment, and any applicable terms of the Agreement necessary
to effect this Amendment, will remain in full force and effect for so long as
the Merck Agreement is in effect (whether in its entirety or with respect to
Merck Retained Products only), except that ZIOPHARM’s right to develop and
commercialize Products under Sections 3.5 and 5.2 of this Amendment will
terminate upon any termination of the Agreement.

 

6. STOCK PURCHASE AGREEMENT

6.1 Equity Purchase Commitment. This Amendment amends the terms of the Stock
Purchase Agreement with respect to Intrexon’s Equity Purchase Commitment, as
defined in the Stock Purchase Agreement. The obligation of Intrexon in
Section 7.1 of the Stock Purchase Agreement to participate in certain financing
efforts of ZIOPHARM through the purchase of ZIOPHARM’s common stock shall be
amended to reduce the aggregate commitment from $50,000,000 to $43,500,000.
Moreover, as Intrexon has, as of the Effective Date, purchased common stock of
ZIOPHARM with an aggregate purchase price exceeding $43,500,000, the parties
acknowledge that no further obligations shall exist on Intrexon under Section 7
of the Stock Purchase Agreement.

 

7. MISCELLANEOUS

7.1 Full Force and Effect. This Amendment amends the terms of the Agreement and
is deemed incorporated into the Agreement. The provisions of the Agreement, as
amended by this Amendment, remain in full force and effect.

7.2 Entire Agreement. The Agreement and this Amendment constitute the entire
agreement, both written and oral, between the Parties with respect to the
subject matter hereof, and any and all prior agreements with respect to the
subject matter hereof, either written or oral, expressed or implied, are
superseded hereby, merged and canceled, and are null and void and of no effect.

7.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.

7.4 Assignment. In addition to the restrictions set forth in Section 12.8 of the
Agreement, ZIOPHARM may not assign the Agreement unless permitted to do so under
the assignment provisions of the Merck Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Intrexon and ZIOPHARM have executed this Second Amendment by
their respective duly authorized representatives as of the Amendment Effective
Date.

 

INTREXON CORPORATION ZIOPHARM ONCOLOGY, INC. By:

/s/ Randal J. Kirk

By:

/s/ Jonathan Lewis

Name:

Randal J. Kirk

Name:

Jonathan Lewis

Title:

Chairman & CEO

Title:

Chief Executive Officer

Signature Page to Second Amendment to Exclusive Channel Partner Agreement